Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
2.            This Office Action is responsive to the Amendment filed on 07/14/2022.  Claims 1.4-8 and 11 of which claims 1 and 11 are independent, were pending in this application and have been considered below.
(i) Claims 2-3, and 9-10 are cancelled.
(ii) Claims 1 and 11 are currently amended.
(iii) No claims are newly added.
Response to Arguments
3.            Applicant’s arguments, see Remarks, filed 07/14/2022, with respect to the rejection of claims 1, 3,7 and 11 under 35 U.S.C. 103 as being unpatentable over Kakishima et al (US 20170302345)(see IDS) in view of Song et al (US 20190229791) and further in view of Jing Meifang et al (WO2014032566) have been fully considered and are persuasive.  The rejection of claims has been withdrawn because of amendments.
Examiner's Amendment
4.            An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

5.         The application is amended as follows:
Claim 4 is amended as follow:
4. (Currently amended) The method of claim 1 [[3]], wherein the elevation beamforming is based on an 1D grid of beams (GoB) algorithm.

Allowable Subject Matter
6.         Claims 1,4-8 and 11 are allowed.
7.         As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
8.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

9.         The following is a statement of reasons for allowance: 
Regarding claims 1 and 11, the prior art of record, specifically Kakishima et al (US 20170302345)(see IDS) teaches in fig. 1, Elevation beam forming(left), Full dimension-MIMO(right), [0012], a base station for implementing 3D MIMO communication, comprising: a transmission and reception unit configured to transmit and receive radio signals to/from user equipment in 3D MIMO communication; and a codebook management unit configured to have a first codebook and a second codebook, wherein the codebook management unit determines a 3D codebook for the 3D MIMO communication by combining the first codebook with the second codebook based on feedback information received from the user equipment). the method comprising the steps of: combing one or more horizontal codebooks and one or more vertical codebooks ([0028], 3D codebooks for the 3D MIMO communication are generated from two types of codebooks, that is, vertical codebooks for vertical precoding and horizontal codebooks for horizontal precoding); and generating a  beamformer for downlink transmissions based on the combination of the one or more horizontal codebooks and one or more vertical codebooks ([ 0028], the base station also generates the selected 3D codebook based on feedback information regarding generation of the selected 3D codebook and uses the selected 3D codebook to perform 3D MIMO communication with the user equipment., [0033] the base station 200 transmits downlink (DL) packets received from a network device such as an upper station and a server communicatively connected to a core network (not shown) to the user equipment 100 via multiple antenna ports and transmits uplink (UL) packets received from the user equipment 100 via the multiple antenna ports to the network device
Song et al (US 20190229791) teaches in [0080], 2L-dimensional beamformers are quantized based on the SB beamspace matrix. Note that the 2L-dimensional beamformer is quantized for each transmission layer and each SB. Therefore, the total feedback overhead for SB CSI increases proportionally to the number of total SBs and the number of maximum transmission layers.
Jing Meifang et al (WO2014032566) teaches in FIG. 6, the sending device in the system for feeding back the PMI in the embodiment of the present invention includes: a first determining module 600 and a sending module 610. A first determining module 600, configured to determine a PMI that needs feedback, where the PMI includes a horizontal dimension PMI and a vertical dimension PMI, or a horizontal dimension and a vertical dimension combined PMI; The sending module 610 is configured to determine the PMI by using an aperiodic CSI feedback mode or a periodic CSI feedback mode feedback. Preferably, the first determining module 600 selects at least one horizontal dimension PMI and at least one vertical dimension PMI from different codebook sets or the same codebook set; or select at least one joint for the horizontal dimension and the vertical dimension from the combined codebook set. PML Preferably, the PMI comprises a horizontal dimension PMI and a vertical dimension PMI; Periodic CSI feedback modes include: The horizontal dimension PMI and the vertical dimension PMI are only fed back in the same subframe; or The horizontal dimension PMI and the vertical dimension PMI are fed back in the same subframe or different subframes; or Horizontal Dimensions PMI and Vertical Dimensions PMI is only fed back in different sub-frames.
However, none of the prior arts cited alone or in combination provides the motivation to teach “combining one or more horizontal codebooks and one or more vertical codebooks, wherein the one or more horizontal codebooks is based on a precoder matrix indicators (PMI) reported from a wireless device and the one or more vertical codebooks is based on elevation beamforming at the network node side and generating a 2D beamformer for downlink transmissions based on the combination of the one or more horizontal codebooks and one or more vertical codebooks.” as recited in claims 1 and 11.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        July 28, 2022